DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
Claims 1-17 are currently pending.  This is the first Office Action on the merits.  



Information Disclosure Statement
No Information Disclosure Statement has been filed.  Applicant is reminded of their duty to disclose. 




Election/Restrictions
Applicant’s election of Group I (claims 1-12) without traverse in the reply filed on October 12, 2021 is acknowledged.  Applicant’s election of solution for topical administration, kojic acid and undesirably dark skin without traverse in the reply filed on October 12, 2021 is also acknowledged.    
Claims 3-4 and 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  Claims 1-2 and 5-12 are examined on their merits.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 11 is rejected as being indefinite in the recitation of “said rejuvenation agent” in line 1 in referring to the ”at least one of a skin moisturization agent and skin rejuvenation agent” recited in claim 10.  It is unclear whether claim 11 is referring to one or all of the at least one rejuvenation agents in claim 10.  This lack of clarity has rendered claim 11 indefinite.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1-2 and 5-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Farwick et al. US 2010/0311668 (10/22/2009) in view of Sun et al. Bisacurone Inhibits Adhesion of Inflammatory Monocytes or Cancer Cells to Endothelial Cells Through Down-Regulation of VCAM-1 Expression, International Immunopharmacology 8, 1272-1281 (2008) as evidenced by Mae et al. US 2004/0028751 (2/12/2004).  
Farwick et al. (Farwick) teaches a method of reducing the visible signs of aging in human skin and hair that comprises applying to skin in need of such treatment a topical composition comprising a safe and effective amount of a tetrapeptide and a safe and effective amount of at least one additional active ingredient that includes a skin lightening agent, an anti-inflammatory active and a dermatologically acceptable carrier.  (See Abstract and Farwick claim 9).  Farwick teaches kojic acid as a skin lightening agent. (See 
Farwick teaches that the skin that is treated may be undesirably dark skin such as dark circles. (See [0108]).  Undesirably dark skin is called for in instant claim 8.  A human patient is called for in instant claim 9.  The composition may be a solution as called for in instant claim 6.  
Farwick also teaches that the topical composition can also comprise turmeric extract. (See [0070]).  Turmeric extract is turmeric rhizome extract as called for in instant claim 12 as evidenced by Mae et al. which teaches at [0038] that turmeric is the raw material of the turmeric extract and it is the root or the rhizome of Curcuma longa.  (See Mae [0038]).  
Farwick does not teach purified bisacurone.  This deficiency is made up for in the teachings of Sun et al.   
Sun et al. (Sun) teaches that bisacurone, one of the active compounds of the traditionally used indigenous herb Curcuma longa, has anti-oxidant, anti-inflammatory and anti-metastatic activities. (See Abstract).  Sun teaches an isolated and purified bisacurone. (See page 1273).  A purified bisacurone is called for in instant claim 2.  
It would be prima facie obvious to one of ordinary skill in the art at the time of the invention following the Farwick method to add purified bisacurone to the composition as 


Conclusion
No claims are allowed.   
                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619